DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
Claims 1, 4, 5, 7, and 8 have been amended. Claims 10-19 have been withdrawn as of April 28, 2020. Currently, claims 1, 3-5, and 7-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.

Regarding the Applicants arguments that Larsen and Dekker fails to teach that the substrate, the upper protection layer and the lower protection layer are made of stretchable flexible materials, the Examiner respectfully disagrees (see Applicant Arguments/Remarks Made in an Amendment, filed 2/22/2021).
First, the Examiner notes that the Applicant has provided no special definition for the term “stretchable”. Therefore, the Examiner has interpreted the term to be defined as being able to be made longer or wider without tearing or breaking. Furthermore, the Examiner would like to note that all 
Thus, in light of the above definitions, the Examiner considers both the metal diaphragm of Larsen and the multiple layers of Dekker’s diaphragm as both stretchable and flexible as each of the diaphragms of Larsen and Dekker flex under pressure, thereby increasing in length, and then return to their original shape when the applied pressure is released.
Therefore, the rejection of claim 1 under Larsen in view of Dekker under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US Pat. No. 4,691,794, hereinafter Larsen) in view of Dekker et al. (US Pat. No. 8.991,265, hereinafter Dekker).

Regarding claim 1, Larsen teaches a liquid encapsulation device (see Fig. 6 and 7A-B, all elements) comprising: a substrate having an upper surface with a central concave portion (see Fig. 8, rubber container 78 considered as the substrate with upper surface of lip 84 and with central concave portion filled with liquid as shown); a protection piece sealed on the upper surface of the substrate (see Fig. 6 and 7A-B, protection piece 68 sealed on the upper surface of the lip 84 of the substrate 78); and at 
Larsen fails to specifically teach that the protection piece comprises an upper protection layer and a lower protection layer; and the at least one sensor is sandwiched between the upper protection layer and one side of the lower protection layer, the one side facing away from the substrate, and wherein the upper protection layer and the lower protection layer are made of stretchable flexible materials.
Dekker teaches a pressure sensor (see Fig. 1 and Abstract) comprising a protection piece (see Fig. 1, protection piece considered as IC foil 10) which comprises an upper protection layer (see Fig. 1, upper protection layer 12) and a lower protection layer (see Fig. 1, lower protection layer 13); and the at least one sensor is sandwiched between the upper protection layer and one side of the lower protection layer (see Fig. 1, sensors 21 sandwiched between the upper protection layer 12 and the lower protection layer 13), the one side facing away from the substrate (see Fig. 1, sensors 21 on the one side of the lower protection layer 13 facing away from the substrate 1), and wherein the upper protection layer and the lower protection layer are made of stretchable flexible materials (see col. 4, lines 25-55, upper protection layer 12 and lower protection layer 13 form the IC foil 10 which forms a stretchable flexible diaphragm for the pressure sensor; the Examiner notes that according to the rejection of claims 1 under 35 U.S.C. 112(b) above that the IC foil 10 is considered stretchable and flexible due to the ductility of the materials).
Larsen with the multilayered protection piece as described by Dekker. This allows for integrated circuit or sensing components to be built into the diaphragm and provides protection for the sensing elements from both the top and bottom directions, thereby increasing the overall life of the sensing elements.

Regarding claim 3, Larsen as modified by Dekker above teaches all of the limitations of claim 1.
Furthermore, Larsen teaches that the sensor is a strain sensor (see col. 7, line 67 through col. 8, line 10, discussion of strain gauges 70/72).

Regarding claim 5, Larsen as modified by Dekker above teaches all of the limitations of claim 1.
Furthermore, Larsen teaches that the substrate and the protection piece are made of different stretchable materials (see col. 7, line 67 through col. 8, line 10, substrate 78 is rubber or flexible plastic and the at least one protection layer 68 is metal).

Claim 4, 7-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Dekker as applied to claim 1 above, and further in view of Lazorthes et al. (US Pat. No. 4,738,267, hereinafter Lazorthes).

Regarding claim 4, Larsen as modified by Dekker above teaches all of the limitations of claim 1.
Larsen as modified by Dekker above fails to teach that the substrate and the protection layer are made of same stretchable materials.
Lazorthes teaches a pressure sensor (see Fig. 2, pressure sensor 1) which comprises a substrate (see Fig. 2, body 2), protection layers (see Fig. 2, protection layer 7 and diaphragm 3 considered to 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Larsen as modified by Dekker above such that the substrate and the protection layer were made of the same stretchable material as suggested by Lazorthes. This would allow for a simplified manufacturing of the device and reduced cost by using all plastic materials. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.

Regarding claim 7, Larsen as modified by Dekker above teaches all of the limitations of claim 1.
Furthermore, Larsen teaches that the substrate is made of rubber (see col. 8, lines 7-10, substrate 68 made of rubber).
Larsen as modified by Dekker above fails to teach that the protection layers are also made of silicone and/or rubber.
Lazorthes teaches a pressure sensor (see Fig. 2, pressure sensor 1) which comprises a substrate (see Fig. 2, body 2), protection layers (see Fig. 2, protection layer 7 and diaphragm 3 considered to protect the cavity from leaking in addition to the necessary deformation requirements), and wherein the protection layers and substrate are made of the same stretchable materials (see col. 4, lines 11-13 and col. 6, lines 3-12, test body and protective layers formed with plastic (considered by the Examiner as stretchable), specifically polycarbonate or methyl polymethacrylate).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Larsen as modified by Dekker above such that Lazorthes. This would allow for a simplified manufacturing of the device and reduced cost by using the same materials. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.

Regarding claims 8 and 9, Larsen as modified by Dekker above teaches all of the limitations of claim 1.
Larsen as modified by Dekker above fails to teach an adhesive layer for curing the protection layer onto the upper surface of the substrate; wherein the adhesive layer is made of uncured silicone.
Lazorthes teaches a pressure sensor (see Fig. 2, pressure sensor 1) which comprises a substrate (see Fig. 2, body 2), protection layers (see Fig. 2, protection layer 7 and diaphragm 3 considered to protect the cavity from leaking in addition to the necessary deformation requirements), and wherein the protection layers and substrate are made of the same stretchable materials (see col. 4, lines 11-13 and col. 6, lines 3-12, test body and protective layers formed with plastic (considered by the Examiner as stretchable), specifically polycarbonate or methyl polymethacrylate); wherein one of the protection layers is bonded to the surface of the substrate using an adhesive (see col. 6, lines 3-4, layers bonded together using methyl-2-cyanoacrylate).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Larsen as modified by Dekker above such that the substrate and the protection layer were bonded together in a similar manner to bonding of Lazorthes or the like. This would ensure that the cavity was sealed which is required for the function of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.

Regarding claim 20, Larsen as modified by Dekker above teaches all of the limitations of claim 1.
Larsen as modified by Dekker above fails to teach a wearable device, comprising the liquid encapsulation device of claim 1.
Lazorthes teaches a wearable device comprising a pressure sensing device (see Abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the device of Larsen as modified by Dekker above such that it was used as a wearable device as suggested by Lazorthes. This is because it is known in the art of pressure sensors to incorporate said pressure sensors into wearable devices for sensing of various pressures in the human body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855